Case 9:19-cv-81160-RS Document 69-1 Entered on FLSD Docket 01/13/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 9:19-cv-81160

  APPLE INC.,

                     Plaintiff,

         v.

  CORELLIUM, LLC,

                     Defendant.


              PROPOSED ORDER GRANTING MOTION TO FILE UNDER SEAL

         THIS CAUSE comes before the Court on Plaintiff’s Motion to File Under Seal Apple’s

  Motion to Compel Defendant Corellium, LLC to Provide Complete Responses to Interrogatories

  and Attached Exhibits. Being fully advised, it is

         ORDERED AND ADJUDGED that the Motion is hereby GRANTED.

         DONE AND ORDERED this __ of January, 2020, at West Palm Beach, Palm Beach

  County in the Southern District of Florida.



                                                _________________________________
                                                WILLIAM MATTHEWMAN
                                                UNITED STATES MAGISTRATE JUDGE
